Citation Nr: 0522738	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a fracture of the 
first lumbar vertebra.

2.  Entitlement to service connection for a bilateral hip 
disability to include as secondary to residuals of a fracture 
of the first lumbar vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1943 to June 
1944.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case has been advanced on the Board's 
docket.


FINDINGS OF FACT

1.  In a November 1988 determination, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a fracture of the first 
lumbar vertebra.  A notice of disagreement was not received 
within the subsequent one-year period.

2.  Evidence submitted since the RO's November 1988 
determination, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and therefore does not 
raise a reasonable possibility of substantiating the claim.

3.  The veteran's hip disability is not attributable to 
service; arthritis of the hips was not manifest nor diagnosed 
within one year of the veteran's separation from service; the 
veteran is not service connected for any disability for which 
secondary service connection may be allowed.


CONCLUSIONS OF LAW

1.  The RO's November 1988 determination is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's November 1988 determination; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).

3.  Service connection for hip disability is not warranted.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2003 letter from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

Back Disability

Background

In a July 1944 decision, the RO denied service connection for 
a fracture nonunion transverse process of the first lumbar 
vertebrae.  At that time, of record were the service medical 
records.  The basis of the denial was that the veteran had a 
back disability which preexisted service.  The RO determined 
that the presumption of soundness at entry and of aggravation 
were rebutted.  A notice of disagreement was not received 
within the subsequent one-year period.

In a November 1988 determination, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a fracture of the first 
lumbar vertebra on the basis that cumulative evidence had 
been received.  At that time, the service medical records 
including hospitalization reports were of record.  A notice 
of disagreement was not received within the subsequent one-
year period.

In May 2003, the current application to reopen the claim of 
service connection was received.  In conjunction with that 
claim, additional evidence was received.  

VA records dated from 1990 to 2003 show that the veteran 
currently has a back disability.  In addition, private 
medical records dated from 1988 to 2002 also show that the 
veteran currently has a back disability.  

Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the November 1988 determination was the last final 
determination.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  The RO originally denied the claim of service 
connection for a fracture nonunion transverse process of the 
first lumbar vertebrae on the basis of the denial was that 
the veteran had back disability which preexisted service.  
The RO determined that the presumption of soundness at entry 
and of aggravation were rebutted.  This decision is final.  
38 U.S.C.A. § 7105.  In November 1988, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.  This decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
establishes that the veteran currently has a back disability.  
However, it does not address the etiology of the back 
disability.  It also specifically does not address whether 
the veteran's fracture nonunion transverse process of the 
first lumbar vertebrae preexisted service and/or was 
aggravated therein.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect that the veteran's fracture nonunion 
transverse process of the first lumbar vertebrae preexisted 
service and that the presumption of soundness at entry and of 
aggravation were rebutted.  

The Board notes that although the VA General Counsel issued a 
precedent opinion, regarding the presumption of sound 
condition under Section 1111 of the statute, the statute was 
not amended and there has not been a change in the law.  The 
veteran and his representative contend that his preexisting 
back disability was aggravated during service.  However, that 
is the same basic contention that was in effect in November 
1988, the date of the last final decision.  Moreover, the 
veteran and his representative are lay persons; thus they 
cannot establish a diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  The lay assertions of 
aggravation are duplicative.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Further, lay statements of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim.  See Moray.  Thus, the assertions that the 
veteran's preexisting back disability was aggravated by 
service are not new and material evidence.

Evidence submitted since the RO's November 1988 
determination, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  New and 
material evidence has not been received since the RO's 
November 1988 determination; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Hip Disability

The August 2003 rating decision denied service connection on 
a direct and secondary basis.  The veteran generally appealed 
the issue.  Although the representative only provided 
contentions with regard to secondary service connection, the 
Board will address both matters.

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of hip disease or injury.  
Post-service, there is competent evidence of hip disability 
from the 1980s.  Arthritis of the hips was not manifest nor 
diagnosed within one year of the veteran's separation from 
service.  There is no competent medical evidence that current 
hip disability, diagnosed four decades after service 
separation, is related to service in any way.  Therefore, the 
post-service diagnosis of hip disability is not attributable 
to service.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In this case, the veteran is not service connected for any 
disability; thus, secondary service connection is not in 
order on any basis.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal is denied.


ORDER

The application to reopen the claim of service connection for 
a fracture of the first lumbar vertebra is denied.

Service connection for a hip disability on a direct and 
secondary basis is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


